Title: To Thomas Jefferson from DeWitt Clinton, 16 May 1803
From: Clinton, DeWitt
To: Jefferson, Thomas


          
            Dear Sir
                     
            Newtown 16 May 1803
          
          Major Fairlie a respectable Citizen of this State will write to you in behalf of his brother-in-law William Yates who is a Lt. in the Army. The situation of this young Gentleman’s Health is such as will render it necessary for him to resign if the order for him to repair to Tenessee shall be persisted in: After apologising to you for this intrusion upon your valuable time, permit me to add that your compliance with the wishes of Major Fairlie will confer a very great favor upon a worthy family who have done much & suffered much in the republican cause and will relieve the afflictions of a widowed mother, who feels the greatest anxiety on this occasion
          With the most respectful attachment I am your obedt. servt.
          
            DeWitt Clinton
          
        